

Exhibit 10.1
 
First Amendment to the
 
Amended and Restated Employment Agreement
Between Martin M. Koffel and URS Corporation
 
Whereas, Martin M. Koffel (the “Employee”) and URS Corporation (the “Company”)
entered into an Employment Agreement effective as of September 5, 2003 (the
“Employment Agreement”); and


Whereas, the Employee and the Company wish to amend the Employment Agreement to
(i) change the Employee’s retirement date under the Employment Agreement, (ii)
clarify certain equity award and benefit provisions, and (iii) modify certain
provisions in order to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).


Now Therefore, the Employment Agreement is amended effective as of December 7,
2006, as follows:, as follows:
 
1.  Section 1(g) of the Employment Agreement hereby is amended in its entirety
to read as follows:


(g) Retirement of Employee.The Employee’s employment shall terminate
automatically on May 31, 2009, or such later date as the parties may mutually
agree (the “Retirement Date”).
 
 
1

--------------------------------------------------------------------------------


2.  Section 4(a) of the Employment Agreement is amended in its entirety to read
as follows:


(a) General. During the term of his employment under this Agreement, the
Employee shall be eligible to participate in the employee benefit plans, stock
option and other equity-based incentive and compensation plans, and other
executive incentive and compensation programs maintained with respect to
employees of the Company, subject in each case to (i) the generally applicable
terms and conditions of the applicable plan or program and to the determinations
of the Board, a duly appointed committee of the Board or other person
administering such plan or program  (such determinations with respect to any
future equity-based incentives to be based on such factors as the Board or such
committee or other person may deem appropriate in the circumstances, including
without limitation other equity-based incentive awards previously granted to the
Employee, including the grant specified in Section 4(b) below), and (ii)
amendment, modification or termination of any such plan or program in the sole
and absolute discretion of URS.


3.  Section 4(b) of the Employment Agreement is amended in its entirety to read
as follows:


(b) Equity Grant. Upon execution and delivery of the First Amendment to this
Agreement, the Employee shall be granted 300,000 shares of restricted stock
under the 1999 Plan, such grant to provide for (i) vesting of 50,000 shares on
each of May 25, 2007, May 25, 2008 and May 25, 2009, provided in each case that
the Employee’s continuous service with the Company has not terminated prior to
such vesting date, (ii) vesting of 50,000 shares on each of May 25, 2007, May
25, 2008 and May 25, 2009, provided in each case that the Employee’s continuous
service with the Company has not terminated prior to such vesting date and the
Company has met its net income goal established by the Board during the first
quarter of the fiscal year ending immediately preceding such vesting date and as
confirmed by the Compensation Committee after the audited financial results for
such fiscal year have been prepared by the Company, (iii) accelerated vesting of
all unvested shares in the event of termination of the Employee pursuant to
Section 6(a)(iv), (v) or (vi) below, and (iv) other terms consistent with the
form of restricted stock grant approved by the Compensation Committee on May 24,
2006.


4.  Section 4(d) of the Employment Agreement is clarified by being amended in
its entirety to read as follows:


(d) Disability Insurance. During the terms of his employment under this
Agreement, the Company shall pay to the Employee an amount (the “Disability
Insurance Reimbursement Amount”) sufficient to reimburse the Employee for the
cost of maintaining a supplemental disability income insurance policy that
provides a monthly benefit of not less than $10,000 (and on terms substantially
equivalent to the policy in effect on the date of the First Amendment to this
Agreement), together with an additional amount (the “Disability insurance
Gross-Up Payment”) such that after payment by the Employee of all income and
employment taxes on the Disability Insurance Reimbursement Payment and the
Disability insurance Gross-Up Payment, the Employee retains an amount equal to
the Disability insurance Reimbursement Payment.
 
5.  The Employment Agreement hereby is amended to add a new Section 4(f) to read
in full as follows:


(f) Timing of Insurance Reimbursement Payments. Any Life Insurance Reimbursement
Payment, Life Insurance Gross-Up Payment, Disability Insurance Reimbursement
Payment and Disability Insurance Gross-Up Payment shall be made within two and
one-half (2½) months following the Employee’s taxable year in which the Employee
incurs the cost of such insurance.


 
2

--------------------------------------------------------------------------------


6.  Clause (ii) of Section 6(a) of the Employment Agreement is amended to read
in full “(ii) the termination of the Employee’s employment due to death or
Disability,”; and Section 6(a)(2) of the Employment Agreement hereby is amended
in its entirety to read as follows:


(2) Severance Payment. In the event the termination of the Employee is described
in clause (a) (ii), (iii), (iv) or (v) above, the Company shall pay the Employee
(or his estate) the amount of five million dollars ($5,000,000). In the event
the termination of the Employee is described in clause (a)(vi) above, the
Company shall pay the Employee the amount equal to three hundred percent (300%)
of the sum of (x) the Employee’s Base Compensation plus (y) the product of the
Annual Target Bonus multiplied by the Employee’s Base Compensation, all as such
amounts are in effect on the date of the employment termination. Any payment
under this Subsection (a)(2) shall be deemed a “Severance Payment” for purposes
of this Agreement.
 
                For purposes of Section 409A of the Code, the right to five
million dollars ($5,000,000) of any Severance Payment was “earned and vested” as
of December 31, 2004, and, therefore, such amount shall not be considered
subject to the provisions of Section 409A of the Code (the “Grandfathered
Amount”). The right to any portion of any Severance Payment exceeding five
million dollars ($5,000,000) was not “earned and vested” as of December 31,
2004, and, therefore, such amount shall be considered subject to the provisions
of Section 409A of the Code (the “Non-Grandfathered Amount”).
 
7.  Section 7 of the Employment Agreement hereby is amended in its entirety to
read as follows:


7. Timing of Severance Payment.
 
(a) Grandfathered Amount. The Grandfathered Amount of any Severance Payment
shall be paid either in a lump sum within five (5) business days following the
date of termination (the “Lump Sum Payment Date”) or, as described below, at the
Employee’s election in installments.


The Employee may, upon executing this Agreement or thereafter, upon written
notice to the Company, elect to receive the Grandfathered Amount of any
Severance Payment in installments payable on such date or dates on or subsequent
to the Lump Sum Payment Date as the Employee may specify in such notice. Such
election shall be irrevocable; provided, however, that the Employee may change
his election of the installment method if such election is made by written
notice to the Company at least one (1) year prior to the date that the Severance
Payment is due to be made to the Employee. If the Employee does not elect the
installment method at least one (1) year prior to the date that the Severance
Payment is due to be made to the Employee, he shall be deemed to have elected to
receive the Severance Payment in one lump sum on the Lump Sum Payment Date.
 
 
 



 

3

--------------------------------------------------------------------------------



(b) Non-Grandfathered Amount. If and to the extent necessary to avoid the
imposition of additional tax under Section 409A of the Code, in the event of a
termination of the Employee pursuant to clause (vi) of Section 6(a), the
Non-Grandfathered Amount of any Severance Payment shall be paid in a lump sum on
the date that is six (6) months following the date of termination or, as
described below, at the Employee’s election in installments commencing on the
date that is six (6) months following the date of termination; provided,
however, that if the Employee terminates his employment pursuant to clause (vi)
of Section 6(a) within two and one-half (2½) months following the taxable year
in which the Change in Control occurs, the Non-Grandfathered Amount of any
Severance Payment shall be paid in a lump sum upon termination.
 


The Employee may, upon executing this Agreement or thereafter, upon written
notice to the Company, elect to receive the Non-Grandfathered Amount of any
Severance Payment in installments, provided that the first installment payment
date elected must be at least five (5) years following the date such payment
otherwise would have been paid. Such election shall be irrevocable; provided,
however, that the Employee may change his election of the installment method,
provided that (i) such election is made by written notice to the Company at
least one (1) year prior to the date that the Severance Payment is due to be
made to the Employee, (ii) the first installment payment date elected under such
change is at least five (5) years following the date such payment otherwise
would have been paid, and (iii) the Employee may not change his election from
installments to a lump sum form of payment. If the Employee does not elect the
installment method at least one (1) year prior to the date that the Severance
Payment is due to be made to the Employee, he shall be deemed to have elected to
receive such Severance Payment in one lump sum in accordance with the foregoing
paragraph.
 
8.  Section 8 of the Employment Agreement hereby is amended to add the following
two sentences at the end thereof:



 
Any Gross-Up Payment shall be made at such time as the payment of the
Non-Grandfathered Amount of any Severance Payment in accordance with Section
7(b). The parties acknowledge and agree that this Section 8 supersedes Section
14 of the 1999 Plan (or any similar provisions of any other plan adopted by the
Company), with the intended effect that the limitations on payments specified in
such Section 14 (or similar provision) shall not apply to any payments or
transfers by the Company to or for the benefit of the Employee under this
Agreement, the 1999 Plan or otherwise.



Except as amended as provided above, the Employment Agreement shall remain in
full force and effect.
 
 



 

4

--------------------------------------------------------------------------------



In Witness Whereof, each of the parties has executed this First Amendment to the
Employment Agreement, as of the day and year first above written.
 

              /s/ Martin M. Koffel    

--------------------------------------------------------------------------------

      Martin M. Koffel


 

       
URS Corporation,
a Delaware corporation
 
   
   
  Date: December 7, 2006 By:   /s/ Joseph Masters  

--------------------------------------------------------------------------------

Joseph Masters
 
Vice President and General
Counsel                                               

    
 
 
 
5

--------------------------------------------------------------------------------

